Name: Commission Regulation ( EEC ) No 514/92 of 28 February 1992 re-establishing the levying of customs duties on products of category 61 ( order No 40.0610 ), originating in China, to which the preferential tariff arrangement set out in Council Regulation ( EEC ) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 No L 55/90 Official Journal of the European Communities 29 . 2. 92 COMMISSION REGULATION (EEC) No 514/92 of 28 February 1992 re-establishing the levying of customs duties on products of category 61 (order No 40.0610), originating in China, to which the preferential tariff arrangement set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 . (2), as last amended by Regulation (EEC) No 282/92 (3) and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for 1992, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 61 (order No 40.0610), originating in China, the relevant ceiling amounts to 10 tonnes ; Whereas on 5 February 1992 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 3 March 1992 the levying of customs duties, suspended for 1992 pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0610 61 ex 5806 10 00 Narrow woven fabrics, and narow fabrics (bolduc) (tonnes) 5806 20 00 consisting of warp without weft assembled by 5806 31 10 means of an adhesive, other than lables and 5806 31 90 similar articles of category 62 5806 32 10 5806 32 90 Elastic fabrics and trimmings (not knitted or ex 5806 39 00 crocheted), made from textile materials assembled ex 5806 40 00 from mbber thread Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 370, 31 . 12. 1990, p . 39 . 0 OJ No L 341 , 12. 12. 1991 , p . 1 . 0 OJ No L 31 , 7. 2. 1992, p. 1 .